UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) CBD ENERGY LIMITED (Name of Issuer) ORDINARY SHARES (Title of Class of Securities) (CUSIP Number) Check the appropriate box to designate the rule pursuant to which this Schedule is filed:x Rule 13d-1(c) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following page(s) Page 1 of 4 Pages CUSIP No. 13G Page 2 of 4 Pages 1.NAMES OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Brio Capital Master Fund Ltd. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)o (b)o 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands 5.SOLE VOTING POWER, NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON – 194,081 Ordinary Shares 6.SHARED VOTING POWER - None 7.SOLE DISPOSITIVE POWER – 194,081 Ordinary Shares 8.SHARED DISPOSITIVE POWER – None 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 194,081 Ordinary Shares 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDESCERTAIN SHARESo 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.551% 12.TYPE OF REPORTING PERSON CO CUSIP No. 13G Page3 of 4 Pages ITEM 1 (a) NAME OF ISSUER: CBD Energy Limited, a corporation organized under the laws of Australia ITEM 1 (b) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: Suite 2 – Level 2, 53 Cross Street Double Bay, Sidney, NSW 2028, Australia ITEM 2 (a) NAME OF PERSON FILING: Brio Capital Master Fund Ltd. ITEM 2 (b) ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: c/o Brio Capital Management LLC, 100 Merrick Road, Suite 401W, Rockville Centre, NY 11570 ITEM 2 (c) CITIZENSHIP: Cayman Islands ITEM 2 (d) TITLE OF CLASS OF SECURITIES: Ordinary Shares ITEM 2 (e) CUSIP NUMBER: ITEM 3 IF THIS STATEMENT IS FILED PURSUANT TO RULE 13D-1(B) OR 13D-2(B):Not applicable ITEM 4 OWNERSHIP (a) AMOUNT BENEFICIALLY OWNED: 194,081 Ordinary Shares (b) PERCENT OF CLASS: 9.551% (c) NUMBER OF SHARES AS TO WHICH SUCH PERSON HAS: (i)SOLE POWER TO VOTE OR DIRECT THE VOTE 194,081 Ordinary Shares (ii)SHARED POWER TO VOTE OR DIRECT THE VOTE 0 Shares (iii) SOLE POWER TO DISPOSE OR TO DIRECT THE DISPOSITION OF 194,081 Ordinary Shares (iv) SHARED POWER TO DISPOSE OR TO DIRECT THE DISPOSITION OF 0 Shares CUSIP No. 13G Page4 of 4 Pages ITEM 5 OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Not applicable ITEM 6 OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable ITEM 7 IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THESECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable ITEM 8 IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF A GROUP Not applicable ITEM 9NOTICE OF DISSOLUTION OF GROUP Not applicable SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. March 11, 2014 (Date) /s/Shaye Hirsch (Signature) Shaye Hirsch, Director (Name/Title)
